Citation Nr: 1523049	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-11 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to the assignment of a separate evaluation for voiding dysfunction associated with multiple sclerosis, for the time period prior to November 4, 2011.

2.  Entitlement to the assignment of a separate evaluation for diplopia with saccadic pursuits and nystagmus associated with multiple sclerosis, for the time period prior to November 2, 2010.
 
3.  Entitlement to the assignment of a separate evaluation for bowel dysfunction associated with multiple sclerosis, for the time period prior to May 31, 2010.

4.  Entitlement to the assignment of a separate evaluation for erectile dysfunction associated with multiple sclerosis, for the time period prior to November 12, 2010.
 
5.  Entitlement to the assignment of a separate evaluation for dementia associated with multiple sclerosis, for the time period prior to April 28, 2006.
 
6.  Entitlement to an initial evaluation in excess of 70 percent for dementia associated with multiple sclerosis, for the time period from April 28, 2006.

7.  Entitlement to the assignment of a separate evaluation for multiple sclerosis with weakness of the right lower extremity, for the time period prior to April 7, 2011.
 
8.  Entitlement to an initial evaluation in excess of 20 percent for multiple sclerosis with weakness of the right lower extremity, for the time period from April 7, 2011.
 
9.  Entitlement to the assignment of a separate evaluation for weakness of the left lower extremity associated with multiple sclerosis, for the time period prior to April 7, 2011.

10.  Entitlement to an initial evaluation in excess of 20 percent for weakness of the left lower extremity associated with multiple sclerosis, for the time period from April 7, 2011.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to August 1982.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).


REMAND

Subsequent to the Board's May 2014 remand, the Veteran's attorney requested an additional hearing before the Board at the RO.  Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videohearing before the Board at the RO.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

